     Case 4:20-cv-02348 Document 1 Filed on 07/02/20 in TXSD Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF
                                   TEXAS HOUSTON

  DENISE LOREN, PAUL LOGAN                       §
  MARIANA MARCANO GOMEZ,                         §
  MATT RUMER, JEREMY GUICO,                      §
  SARAH NORRBOM, MARY                            §
  HUGHES, MEGAN SALISBURY AND                    §
  KENOSHA MADDOX                                 §
                                                 §
              Plaintiffs,                        §
                                                 §
  VS.                                            §
                                                 §    CIVIL ACTION NO.
 THE FRESHMAN YEAR MOVIE,                        §
 LLC, JEREMY O. MALONE SR. AND                   §
 UZO LEONARD OHAEBOSIM                           §
                                                 §
                                                 §
             Defendants.                         §


DEFENDANTS JEREMY O. MALONE, SR. AND THE FRESHMAN YEAR MOVIE,
                 LLC,’S NOTICE OF REMOVAL

        Notice is hereby given that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants

JEREMY O. MALONE SR. (“Malone”) and THE FRESHMAN YEAR MOVIE, LLC

(“TFYM”) remove this action from the 129th Judicial District Court of Harris County, Texas

to the United States District Court for the Southern District of Texas, Houston Division, as

follows:

                               I.     STATE COURT ACTION

        1.     On April 29, 2020, Plaintiffs Denise Loren, Paul Logan, Marian Marcano

Gomez, Matt Rumer, Jeremy Guico, Sarah Norrbom, Mary Hughes, Megan Salisbury, and

Kenosha Maddox (collectively, “Plaintiffs”) filed Plaintiffs’ Original Petition and Application

for Temporary Restraining Order, Temporary and Permanent Injunction, and Additional
     Case 4:20-cv-02348 Document 1 Filed on 07/02/20 in TXSD Page 2 of 6




Request for Relief (the “Petition”) in the 129th District Court of Harris County, Texas styled as

Denise Loren, Paul Logan, Marian Marcano Gomez, Matt Rumer, Jeremy Guico, Sarah

Norrbom, Mary Hughes, Megan Salisbury, and Kenosha Maddox v. The Freshman Year Movie,

Jeremy O. Malone Sr. and Uzo Leonard Ohaebosim (the “State Court Action” or “Lawsuit”).

In the State Court Action, Plaintiffs assert claims of Breach of Contract, Unjust Enrichment,

Quantum Meruit, and Tortious Interference with an Existing Contract against Defendants.

       2.      Malone and TFYM were served with citation and a copy of the Petition on June

6, 2020. Defendant Uzo Leonard Ohaebosim filed his Original Answer on June 29, 2020.

Defendants Malone and TFYM have not yet filed an Original Answer in State Court.

                          II.    PROCEDURAL REQUIREMENTS

       3.      This action is properly removed to this Court, as the State Court Action is

pending within this district and division. 28 U.S.C. § 1441. Pursuant to 28 U.S.C. § 1446(a) and

Southern District of Texas Local Rule 81, this Notice of Removal is accompanied by copies of

the following materials, some of which are certified:

      Exhibit A: Index of Matters Being Filed

      Exhibit B: Civil Cover Sheet

      Exhibit C: List of All Counsel of Record

      Exhibit D: State Court Docket Sheet

      Exhibit D-1: Plaintiffs’ Original Petition and Application for TRO, Temporary and

      Permanent Injunction and Additional Request for Relief

      Exhibit D-2: All Service of Process

      Exhibit D-3: Request for Issuance of Service of Petition to Uzo Leonard

      Ohaebosim
     Case 4:20-cv-02348 Document 1 Filed on 07/02/20 in TXSD Page 3 of 6




      Exhibit D-4; Request for Issuance of Service of Petition to The Freshman Year

      Movie

      Exhibit D-5: Request for Issuance of Service of Petition to Jeremy O. Malone, Sr.

      Exhibit D-6: Motion for Substituted Service of Process on The Freshman Year

      Movie and Jeremy O. Malone, Sr.

      Exhibit D-7: Order Authorizing Substituted Service on Jeremy O. Malone, Sr.

      Exhibit D-8: Order Authorizing Substituted Service on The Freshman Year Movie

      Exhibit D-9: Motion for Substituted Service of Process on Uzo Leonard

      Ohaebosim

      Exhibit D-10: Order Authorizing Substituted Service on Uzo Leonard

      Ohaebosim

      Exhibit D-11: Defendant Uzo Leonard Ohaebosim’s Original Answer


       4.      In connection with the filing of this of this Notice of Removal, Defendants are

filing a copy of the Notice of Removal in the 129th Judicial District Court of Harris County,

Texas pursuant to 28 U.S.C. § 1446(d).

                              III.   DIVERSITY JURISDICTION

       5.      Removal of this action is proper under 28 U.S.C. § 1441(b) and 28 U.S.C. §

1332(a), based upon the parties’ diversity of citizenship and the amount in controversy,

exclusive of interest and costs.

A.     All Plaintiffs are Diverse from All Defendants.

       6.      Plaintiffs are natural persons, so their citizenship for diversity purposes is

determined by “where [they are] domiciled, that is, where [they have] a fixed residence with

the intent to remain there indefinitely.” Margetis v. Ray, No. 3:08-CV-958-L, 2009 WL 464962,
     Case 4:20-cv-02348 Document 1 Filed on 07/02/20 in TXSD Page 4 of 6




at *3 (N.D. Tex. Feb. 25, 2009) (citing Freeman v. Northwest Acceptance Corp., 754 F.2d 553,

555-56 (5th Cir. 1985)). In the Petition, Plaintiffs admit that they are citizens of Florida,

California, and Alabama. See Exhibit D-1.

       7.      Defendant TFYM is a corporation, which is considered to be a citizen both of its

state of incorporation and of its principal place of business. 28 U.S.C. § 1332(c)(1); Lincoln

Prop. Co. v. Roche, 546 U.S. 81, 88-89 (2005). TFYM is incorporated in Texas and has its

principal place of business in Texas. Therefore, TFYM is a citizen of New Jersey for diversity

purposes.

       8.      Defendant Malone, a natural person, has affixed his residence at 819 N.

Wellsford Drive, Pearland, Texas 77584. Thus, Defendant Malone is a citizen of Texas.

       9.      Defendant Uzo Leonard Ohaebosim, a natural person, has affixed his residence

at 1110 Glenwood Canyon Lane, Houston, Texas 77077. Thus, Defendant Ohaebosim is a

citizen of Texas.

       10.     Because all Plaintiffs are citizens of Florida, California, and Alabama, and all

Defendants are citizens of Texas, this lawsuit is between citizens of different states, and

complete diversity exists among the parties. See 28 U.S.C. § 1332(a).

B.     The Amount in Controversy Satisfies the Jurisdictional Minimum.

       11.     Plaintiffs’ Petition establishes that the value of the relief they seek in this

Lawsuit exceeds the minimum $75,000 threshold. Specifically, Plaintiffs “. . seek monetary

relief over $100,000 but not more than $200,000.” See Exhibit D-1.

       12.     It is clear from the Plaintiffs’ Petition that the value of the relief Plaintiffs seek

in the Lawsuit, exclusive of interest and costs, exceeds $75,000. See also 28 U.S.C. § 1332(a).

       13.     As there is complete diversity among the parties, and the amount in controversy

requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a), and removal
       Case 4:20-cv-02348 Document 1 Filed on 07/02/20 in TXSD Page 5 of 6




is proper.

                                    IV.    CONCLUSION

        WHEREFORE, Defendants remove this action from the129th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division, so that this Court may assume jurisdiction over this cause as provided by

law.


                                            Respectfully submitted,


                                           /s/ Treshaun D. Meredith
                                            Treshaun D. Meredith
                                            State Bar No. 2409189
                                            S.D. Bar No. 3215606
                                            Tmeredith@calhounmeredith.com
                                            Calhoun, Meredith, & Sims, PLLC
                                            5444 Westheimer Road, Suite 1250
                                            Houston, Texas 77056
                                            Telephone: (832) 430-6203
                                            Facsimile: (346) 223-1244

                                            ATTORNEYS FOR DEFENDANTS JEREMY
                                            O. MALONE SR. AND THE FRESHMAN
                                            YEAR MOVIE, LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on
this the 29th day of June 2020 via electronic mail and CM/RRR on the following pursuant to
the Federal Rules of Civil Procedure:

        Allison Connerly
        CONERLY LAW GROUP
        708 Main Street
        Houston, Texas 77002
        Email: aconerly@conerlylawgroup.com

        Counsel for Plaintiffs
Case 4:20-cv-02348 Document 1 Filed on 07/02/20 in TXSD Page 6 of 6




 Kevin A. Murray
 Attorney at Law
 5075 Westheimer Road, Suite 980
 Houston, Texas 77056
 Email: kmurray@murrlaw.com

 Counsel for Defendant Uzo Leonard Ohaebosim



                                   /s/ Treshaun D. Meredith
                                    Treshaun D. Meredith
